UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q/A xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-10262 HKN, INC. (Exact name of registrant as specified in its charter) Delaware 95-2841597 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 180 State Street, Suite 200 Southlake, Texas (Zip Code) (Address of principal executive offices) Registrant’s telephone number, including area code (817) 424-2424 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesüNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files).YesüNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No ü The number of shares of Common Stock, par value $0.01 per share, outstanding as of May 1, 2012 was 17,560,244. 1 EXPLANATORY NOTE This amendment to the Quarterly Report on Form 10-Q of HKN, Inc. for the Fiscal Quarter Ended March 31, 2012, as originally filed with the Securities and Exchange Commission (“SEC”) on May 8, 2012, is being filed solely to provide Exhibit 10.2, Loan Agreement with Global Energy Development PLC, principal amount of $12 million, dated January 31, 2012in accordance with Item 601(b)(10) of Regulation S-K. This amendment does not reflect events occurring after May 8, 2012 and does not update or modify in any way the consolidated results of operations, financial position, cash flows or other disclosures in our Form 10-Q as originally filed with the SEC. As required by Rule 12b-15 under the Securities and Exchange Act of 1934, as amended, we are also filing new certifications by our principal executive officer and principal financial officer as exhibits to this amendment. 2 PART II – OTHER INFORMATION ITEM 6.EXHIBITS EXHIBIT INDEX Exhibit Number Exhibit Restated Certificate of Incorporation of HKN, Inc. (previously filed). Certificate of Amendment to Restated Certificate of Incorporation of Harken Energy Corporation dated June 4, 2007 (previously filed). Certificate of Amendment to Restated Certificate of Incorporation of HKN, Inc. dated June 24, 2008 and effective June 26, 2008 (previously filed). Amended and Restated Bylaws of HKN, Inc. (previously filed). Form of certificate representing shares of HKN, Inc. common stock, par value $.01 per share (previously filed). Rights Agreement, dated as of April 6, 1998, by and between Harken Energy Corporation and ChaseMellon Shareholder Services L.L.C., as Rights Agent (previously filed). Amendment to Rights Agreement by and between Harken Energy Corporation and American Stock Transfer and Trust Company (successor to Mellon Investor Services LLC, (formerly known as ChaseMellon Shareholder Services L.L.C.), as Rights Agent, dated June 18, 2002 (previously filed). Amendment to Rights Agreement by and between Harken Energy Corporation and American Stock Transfer and Trust Company (successor to Mellon Investor Services LLC, (formerly known as ChaseMellon Shareholder Services L.L.C.), as Rights Agent, dated August 27, 2002 (previously filed). Certificate of Designations of Series E Junior Participating Preferred Stock (previously filed). Certificate of Increase of Series E Junior Participating Preferred Stock of Harken Energy Corporation (previously filed). Certificate of Designations of Series G1 Convertible Preferred Stock (previously filed). Certificate of Increase of Series G1 ConvertiblePreferredStock ofHarkenEnergy Corporation (previously filed). Certificate of Designations of Series G2 Convertible Preferred Stock (previously filed). 3 Certificate of Designations of Series M Cumulative Convertible Preferred Stock (previously filed). Amendment to Rights Agreement by and between HKN,Inc. and American Stock Transfer and Trust Company, as Rights Agent, dated April4, 2008 (previously filed). Amendment to Rights Agreement by and between HKN,Inc. and American Stock Transfer and Trust Company, as Rights Agent, dated October 26, 2010 (previously filed). Amendment to Rights Agreement by and between HKN,Inc. and American Stock Transfer and Trust Company, as Rights Agent, dated April 30, 2012 (previously filed). BriteWater International, Inc. 2012 Equity Compensation Plan (previously filed). *10.2 Loan Agreement with Global Energy Development PLC, principal amount of $12 million, dated January 31, 2012. *31.1 Certificate of the Chief Executive Officer of HKN, Inc. pursuant to section 302 of the Sarbanes-Oxley Act of 2002 (“S.O. Act”) *31.2 Certificate of the Chief Financial Officer of HKN, Inc. pursuant to section 302 of the S.O. Act *32.1 Certificate of the Chief Executive Officer of HKN, Inc. pursuant to section 906 of the S.O. Act *32.2 Certificate of the Chief Financial Officer of HKN, Inc. pursuant to section 906 of the S.O. Act 101.INS** XBRL Instance (previously furnished). 101.SCH** XBRL Taxonomy Extension Schema (previously furnished). 101.CAL** XBRL Taxonomy Extension Calculation (previously furnished). 101.DEF** XBRL Taxonomy Extension Definition (previously furnished). 101.LAB** XBRL Taxonomy Extension Labels (previously furnished). 101.PRE** XBRL Taxonomy Extension Presentation (previously furnished). * Filed herewith ** XBRL information is furnished and not filed or a part of a registration statement or prospectus for purposes of sections 11 or 12 of the Securities Act of 1933, as amended, is deemed not filed for purposes of section 18 of the Securities Exchange Act of 1934, as amended, and otherwise is not subject to liability under these sections. 4 HKN, INC. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. HKN, Inc. (Registrant) Date: December 5, 2012 By: /s/ Sarah B. Gasch Sarah B. Gasch Executive Vice President and Chief Financial Officer 5
